                                                                   USDC-SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT
                                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC#:
                                                                   DATE FILED: 4/6/2020

 UNITED STATES OF AMERICA,

                              Plaintiff,
                                                                  No. 19-CR-621 (RA)
                         v.
                                                                         ORDER
 MICHAEL SANCHEZ; EDWIN
 ALMONTE; EDOEL GUERRERO and
 GIOVANNI PACHECO,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         Pursuant to the Southern District of New York’s Standing Order of March 27, 2020

regarding the suspension of jury trials until June 1, 2020, see 20 Misc. 172, the trial in this action

– currently scheduled to begin on May 11, 2020 – is hereby adjourned. No later than April 13,

2020, the parties shall confer and file a letter proposing alternative trial dates.

SO ORDERED.

Dated:     April 6, 2020
           New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
